Citation Nr: 1028281	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 and subsequent rating decisions from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  In April 1973, the RO denied service connection for a left 
knee disability.  The Veteran was notified of that decision in a 
letter dated the same month, did not timely appeal, and that 
decision is now final.

2.  The evidence presented since April 1973 denial action relates 
to an unestablished fact necessary to establish the claim and, in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for a left knee disability.

3.  The Veteran's left knee condition during service was acute 
and transitory and resolved without residual disability; the 
Veteran's current left knee disability began years after service, 
and was not caused by any incident of service


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the criteria 
for reopening the claim for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

The RO received the Veteran's original claim for service 
connection for a left knee disability in March 1973.  It denied 
the claim in an April 1973 rating decision.  He did not file a 
notice of disagreement to the denial.  Therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In September 2003, the Veteran requested that the claim be 
reopened.  In a December 2007 supplemental statement of the case, 
the RO found that new and material evidence was submitted and 
denied the claim on the merits.

For claims filed on or after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding the favorable decision already rendered by the 
RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If it 
is determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to evaluate 
the merits of the claim based on all evidence of record, but only 
after ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See Elkins 
v. West, 12 Vet. App. 209 (1999).

The rating decision, in part, denied service connection for a 
left knee disability because an inservice left knee condition was 
not shown.  

The Board finds that new and material evidence has been received 
since the April 1973 rating decision.  Specifically, there is 
evidence, service treatment records, that the Veteran sustained a 
left knee injury, internal derangement of the left knee and 
synovitis of the left knee due to a fall at an obstacle course, 
in February 1969.  This evidence is new, and relates to an 
unestablished fact necessary to substantiate the claim, that the 
Veteran had an injury to his left knee in service and raises a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the criteria under 38 C.F.R. § 
3.156(a) have been satisfied, and reopening the claim is 
warranted.

The issue of whether there is new and material evidence to reopen 
the previously denied claim of service connection for a left knee 
disability has been resolved in favor of the Veteran.  Thus, it 
is not necessary to consider whether the RO satisfied all 
applicable requirements of the VA's duties to notify and assist 
regarding reopened claims.





II.  Service Connection Claim

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2003. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained medical opinions as to the etiology and 
severity of the disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal has been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

B.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Where 
there is a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  Id.



The Veteran sustained a work-related injury of the left knee in 
2004.  

A VA examination was conducted in October 2007.  The examiner 
stated that the Veteran injured his left knee in service in 1969; 
he did not complain of any left knee problems on a subsequent 
health questionnaire in 1970; on his medical history for his 
separation examination he did not complain of a left knee 
disability; and his separation examination report found the left 
knee was normal.  The VA examiner noted that the next complaint 
of a left knee disability was subsequent to a work-related injury 
to the left knee in 2004.  The examiner opined that it was less 
likely as not that the Veteran's current left knee disability was 
related to service.  

The Veteran notes that he has been diagnosed with osteoarthritis 
of the left knee and he has submitted articles from medical 
journals indicting that a joint injury in young adulthood 
increases the risk for developing osteoarthritis.  

A medical article or treatise can provide important support when 
combined with an opinion of a medical professional, if the 
medical article or treatise evidence discusses general 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible causality 
based upon subjective facts rather than unsubstantiated lay 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the 
present case, however, the treatise evidence does not even 
purport to address the specific facts of the individual case 
under consideration.  Therefore, the Board places greater 
probative weight to the opinion of the VA medical examiner that 
the inservice injury is not the cause of the Veteran's current 
left knee disability.

The competent medical evidence demonstrates that the left knee 
problems during service were acute and transitory and resolved 
without residual disability, and that the current left knee 
disability began almost 32 years after the Veteran's active duty.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The post-
service medical records indicate a clear break in the continuity 
of symptomatology, and that the Veteran sustained a work-related 
injury of the left knee in 2004.  This evidence weighs heavily 
against the claim on a direct basis.  The evidence as a whole 
does not show continuity of symptomatology of a left knee 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The Veteran is competent to comment on his symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of his current left knee disability and his views 
are of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons for 
his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.


ORDER

The claim for service connection for a left knee disability is 
reopened.

Entitlement to service connection for a left knee disability is 
denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


